     Case 4:19-cv-11905-MFL-APP ECF No. 1-7 filed 06/26/19    PageID.100   Page 1 of 13

                                                                                      G

          1                               STATE OF MICHIGAN

          2              31ST JUDICIAL CIRCUIT COURT (ST. CLAIR COUNTY)

          3

          4   TINA TROY,

          5                    Petitioner ,

          6

          7         v.                                Case No. L- 19- 000463- PH

          8

          9   KEVIN JAMES LINDKE ,

        10                      Defendant .
                                                             I .
        11
              - - - - - - - - - - - - - - - -- - -

        12                                    ARRAIGNMENT

        13                    BEFORE THE HONORABLE CYNTHIA A. LANE ,
                                    31ST CIRCUIT COURT JUDGE
        14               Port Huron, Michigan - Thursday, March 14, 2019

        15

        16    APPEARANCES:

        17    For the Plaintiff:      TINA TROY , In Pro Per (Not present)

        18                                        ,

        19    For the Defendant :     KEVIN JAMES LINDKE , In Pro Per

        20

         21   Transcribed by:         JAYLEEN SEATON , CER 9041
                                      Certified Electronic Recorder
         22                           201 McMorran Boulevard, Room 3200
                                      Port Huron, Michigan 48060
         23                           810-985- 2042

·-       24

         25

                                                  1
               Case 4:19-cv-11905-MFL-APP ECF No. 1-7 filed 06/26/19   PageID.101   Page 2 of 13




----........
                   1                               TABLE OF CONTENTS
                   2

                   3                                                                PAGE

                   4    Arraignment:                                                  3

                   5    WITNESSES :

                   6    None

                   7

                   8

                   9    EXHIBITS:                                       MARKED      ADMITTED
                  10    None

                  11

··~               12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23
.-.
                  24

                  25

                                                            2
      Case 4:19-cv-11905-MFL-APP ECF No. 1-7 filed 06/26/19    PageID.102   Page 3 of 13




          1                      Port Huron , Michigan - Courtroom 3200

          2                      Thursday, March 14, 2019

          3

          4                      (At 11 : 11 a . m., court in session )

          5

          6                      THE COURT:    Okay.    Now may we have Mr . Kevin

          7          James Lindke?

          8                      (At 11:11 a.m . , Respondent present by video)

          9                      All right .   Sir, would you raise your right

         10          hand, please.

         11

         12                      K E V I N J A ME S           L I N DKE

         13

         14                     Do you swear or affirm any testimony you

         15          give today will be the truth , the whole truth and

         16          nothing but the truth , so help you God?

         17                   (sworn in by the Court at 11:11 a . m. )

         18

         19                      MR. LINDKE:    Yes, ma'am .

         20                      THE COURT:    Okay .

         21                      What ' s your full name , please?

         22                      MR. LINDKE:     Kevin James Li ndke.

         23                      THE COURT:    And where do you live?
~--      24                      MR. LINDKE:

         25                            .

                                                   3
          Case 4:19-cv-11905-MFL-APP ECF No. 1-7 filed 06/26/19   PageID.103   Page 4 of 13




              1                       THE COURT :   All right.

              2                       You're here before the Court because you are

              3          charged with violating a Personal Protection Order on more

              4          than one occasion frankly and the Court issued that

              5          Personal Protection Order on - - let me find the date .              On

              6          March 4th of 2019 and you were served with that Personal

              7          Protection Order on March 6th, 2019 .        Two days after it

              8          was filed.

              9                       Now, the Court has issued three separate bench

             10          warrants for violations of the Personal Protection Order

             11          and that includes     -- the Personal Protection Order
.---.._
             12          includes among other things that -- let me find it.

             13                       Oh, there ' s so much paper in this file· just give

             14          me a second, sir.

             15                       MR. LINDKE:    Yes, ma'am.

             16                       THE COURT:    Includes that you must not

             17          communicate or send mail or other communications to the

             18          Petitioner , cannot contact the Petitioner in any way, and

             19          i t also prohibits you from posting comments about her on

             20          social media .

             21                       I issued a bench warrant on March 7th and the

             22          allegation is that on , now, let ' s see here, on the 6th of

             23          March shortly after that -- shortly after you were served

              24         with that Personal Protection Order you posted references

              25          to Miss Troy , the Petitioner , on Facebook .

                                                       4
     Case 4:19-cv-11905-MFL-APP ECF No. 1-7 filed 06/26/19         PageID.104   Page 5 of 13




         1                        Now , I'm going to tell you what your rights are.

         2                        MR . LINDKE :    You know , if I may, your Honor , --

         3                        THE COURT:      No no no.

         4                        MR . LINDKE :    -- those posts --

         5                        THE COURT:      Sir .

         6                        MR . LINDKE :    -- are not --

         7                        THE COURT :     Sir.

         8                        Please , be quiet.          I ' m here to arraign you.

         9                        MR. LINDKE:      Yes, ma ' am.

        10                        THE COURT:      Okay.

        11                        MR . LINDKE :    Yes , ma ' am.

        12                        THE COURT :     Give me one moment.

        13                        (Disruption from the gallery)

        14                        What ' s going on out in the courtroom?

        15                        UNIDENTIFI ED MALE VOICE :         He ' s winking at

        16          something .

        17                        UNIDENTIFIED FEMALE VOICE :          Are you, are you

        18          Mr. Moeller?

        19                        UNIDENTIFIED MALE VO I CE :        What ' s it to you?

        20                        UNIDENTIFIED FEMALE VOICE:            Are you Jerry

         21         Moeller?

         22                       Are you Jerry Moell e r?

         23                       I don't even know why he's here .
--       24                       UNIDENTIFIED MALE VOICE :           What ' s it to you?

         25                       THE COURT:      Okay .

                                                          5
            Case 4:19-cv-11905-MFL-APP ECF No. 1-7 filed 06/26/19     PageID.105    Page 6 of 13




·,              1                      UNIDENT I FIED FEMALE VOICE :         He ' s making faces at

                2          me .

                3                      UNIDENT I FI ED MALE VOICE :       He's winking . . .

                4          (inaudible)    . ..

                5                      UNIDENTIFIED MALE VOICE :          Well quit looking b a ck

                6          here .

                7                      THE COURT:      Sir , okay , please .

                8                      UNIDENTIFIED MALE VOICE :          I mean, she ' s sitting

                9          in front of me.

               10                      THE COURT :     Please .

               11                      MR. LINDKE :            (inaudible)    .. . can ' t believe
..----.__      12          these comments.

               13                      THE COURT :     Please .    This is not the place

               14          for anybody - -

               15                      Sir, would you please bare with me here .

               16                      This is not the place for

               17                      MR. LINDKE :     Yes , ma ' am .

               18                      THE COURT:      - - anybody to comment .

               19                      MR . LINDKE :    That ' s my mom .

               20                      THE COURT :     We are not taking testimony .           We are

               21          not - - I - - the Cour t is not accepting anything in

               22          evidence today , okay .      You , you may be here to observe ,

               23          but you do not have the right to say anything or to

               24          otherwise try to communicate wi t h the Court .

                25                       I saw a hand waiving .       I saw some type of

                                                           6
              Case 4:19-cv-11905-MFL-APP ECF No. 1-7 filed 06/26/19     PageID.106   Page 7 of 13




...........
                  1          reaction .     I don't know who you are .       I don't know what

                  2          that ' s about , but this is not the t i me to communicate with

                  3          the Court .     It ' s not the purpose of this hearing .

                  4                        UNIDENTIFIED FEMALE VOICE :       I , I fully

                  5          understand.

                  6                        THE COURT :    Ma ' am, if you continue you will

                  7          leave the courtroom .        Okay.

                  8                        I want to make sure I get this right , sir , so

                  9          I ' m paging to the appropri ate section of the Cour t Rule.

                 10                        Bare with me a moment I just had an , --

                 11                        MR . LINDKE:    Yes , ma ' am.

                 12                        THE COURT:     -- I just had an interruption .

                 13                        MR . LINDKE:    Hey , no worries .

                 14                        THE COURT:     Okay.    Sir , I ' ve just alleged you of

                 15          the -- I just informed you of the alleged violation .

                 16                        You have a right to contest these charges at a

                 17          contempt hearing .      You're entitled to the assistance of a

                 18          lawyer at that hearing if I determine that I might

                 19          sentence you to jail and if you can not afford to hire a

                 20          lawyer in that event then I will appoint a lawyer at

                 21          public expense to represent you.

                 22                        If requested, if you request a court-appointed

                 23          lawyer and you qualify for one the Court will appoint a

                 24          lawyer to represent you if I make that determination.

                 25                        I ' m also going to set bond pending a hearing on

                                                              7
              Case 4:19-cv-11905-MFL-APP ECF No. 1-7 filed 06/26/19    PageID.107     Page 8 of 13




_.k. . . .,

                  1          these violations.      This, I'm sorry, the alleged violation

                  2          I should say and --

                  3                      MR . LINDKE :    Yes , ma'am .

                  4                      THE COURT:      -- which I will address shor t l y.

                  5                      Now , my question for you is wha t is your plea to

                  6          the charge that you violated the Personal Protection Order

                  7          issued by the Court by post , by posting , making posts on

                  8          social media about Tina Troy, the Petitioner , and the

                  9          other allegations set forth in the Mot ion and Or der to

                 10          Show Cause?    What is your charge -- what is your plea to

                 11          the charges that you violated the Personal Protection

   ··--,         12          Order by doing that?

                 13                      MR . LINDKE :    And this is for all , this is for

                 14          all three of them, right , your Honor, correct?

                 15                      THE COURT :     No , this is just for one of them .

                 16                      I ' ll ask you again.

                 17                      MR . LINDKE:     Oh , not guilty .

                 18                      THE COURT :     Thank you .

                 19                      MR. LI NDKE :    Not guilty.

                 20                      THE COURT:      Now , we 'l l move on to the next one.

                  21                     I also issued a bench warrant yesterda y in

                  22         connection with another complaint that was filed by the

                  23          Petiti oner and that complaint was filed by the Petitioner

                  24          on March 12th at         let me get the time .        3 : 58 p.m.   That

                  25          was yesterday.

                                                             8
Case 4:19-cv-11905-MFL-APP ECF No. 1-7 filed 06/26/19    PageID.108    Page 9 of 13




    1                      THE CLERK:      No, yesterday was the 13th .

    2                      THE COURT :     Oh , I ' m sorry.

    3                      MR. LINDKE:      Two days ago .

    4                      THE COURT :     That ' s right.     Two days ago .   That ' s

    5          when it was filed.        And on that date I issue a bench

    6          warrant for your arrest.

    7                      The allegation there is that you violated the

    8          Personal Protection Order by posting more negative

    9          comments and pictures of Ms. Troy on social media and she

   10          attaches certain things in support of her statement .

   11                      What is your plea to the charge that you

   12          violated the Personal Protection Order by, by engaging in

   13          the behavior that Ms. Troy alleges?

   14                      MR . LINDKE :    Not guilty , your Honor.

   15                      THE COURT :     Okay.

   16                      Now at 3 : 59 p . m. on March 12th, 2019 , Ms. Troy

   17          alleged -- made additi9nal allegations that you violated

   18          the Personal Protection Order alleging specifically that

   19          you made more social media posts and you also made a fake

   20          profile using her name and picture to send people

   21          messages.    She states that her career is in jeopardy and

   22          that is damaging to her because people are taking your

   23          posts seriously .

   24                      What is your plea to the charge that you

   25          violated the Court ' s Personal Protection Order by behaving

                                               9
           Case 4:19-cv-11905-MFL-APP ECF No. 1-7 filed 06/26/19       PageID.109   Page 10 of 13




                1         in the way that Ms . Troy al l eges?

                2                       MR . LINDKE :   Not guilty, your Honor.

                3                       THE COURT :     Please be advised that with respect

                4         to not only those two separate cha rges that resulted in

                5         bench wa rra nts , but also the first , you have a right to a

                6         contested hearing.          You have the right to the assistance

                7         of a lawyer at that heari n g and if I determine I might

                8         sentence you to jail I ' ll appoint a lawyer if public -- a t

                9         publ i c expense if you want one and if you qualify for one.

               10                       And if I believe it is appropriate I will

               11         appoint a lawyer .

               12                       MR . LINDKE :    Yes , ma ' am .

               13                       THE COURT :     So , the record will reflect that you

               14         have pos ted or t hat you have pled not guilty to all of

               15         these charges .

               16                       We will notify the office of the Prosecu ting

               17         Attorney .     They will pursue the matters because each of

               18         these , well , let me step back for a moment .

               19                       The maximum possible penalty for violating a

               20         Personal Protection Order is up to 93 days in jail and/or

               21         a $500 fine .

               22                       So , my time right          my charge right now is to

               23         post bond .     And I will post or to set bond not post it .
.---...,
               24          I ' m goi n g to set bon d on each of these cases.

               25                       With respect to the first complaint , I ' m going

                                                          10
              Case 4:19-cv-11905-MFL-APP ECF No. 1-7 filed 06/26/19    PageID.110   Page 11 of 13




                  1          to set bond at $5,000 cash .

                  2                      With re s pect to the second complaint , I ' m going

                  3          to --

                   4                     MR . LINDKE:     Any 1 0 percent , your Honor?

                  5                      THE COURT :     No , sir.

                   6                     With regards to the second complaint , I'm going

                   7         to set bond at $10 , 000 cash.

                   8                     With respect to the third complaint , I ' m going

                   9         to set bond at $15 , 000 cash .

                 10                      MR . LINDKE :    Okay, you ' re violating my civil

                 11          rights right now , but that ' s okay .

                 12                      THE COURT :     All right .   So,

                 13                      MR . LINDKE :    I just want it on the record, your

                 14          Honor , that Zoran versus McGuire --

                 15                      THE COURT :     Sir, we ' re , we ' re finished.

                 16                      MR . LINDKE :    -- addresses this issue . ..

                  17          (unintelligible) ... court .

                  18                     THE COURT:      Thank you very much .

                  19                     That -- these , these proceedings

                  20                     MR . LINDKE:     And you're violating m~ rights ,

                  21          your Honor.

                  22                      THE COURT:     Thank you very much .

                  23                      Apply for a court-appointed lawyer and see if
...•--.._..
                  24          you qualify for one.

                  25                      Well we'll notify, we ' l l set , we ' ll set a

                                                            11
        Case 4:19-cv-11905-MFL-APP ECF No. 1-7 filed 06/26/19   PageID.111   Page 12 of 13




~~


             1          hearing date .   Okay.

             2                      You ' ll be notified of a hearing date , sir .

             3

             4                      (At 11 : 24 a . m., court in recess)

             5

             6

             7

             8

             9

            10

            11
.~~,.
            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23
--          24

            25

                                                    12
       Case 4:19-cv-11905-MFL-APP ECF No. 1-7 filed 06/26/19   PageID.112   Page 13 of 13




            1                    I , JAYLEEN SEATON, a Certified Electronic

            2   Recorder in and for t h e 31st Judicial Circuit Court, State of

            3   Michigan , do hereby certify that this transcript, consisting of

            4   13 pages , a complete , true , and correct transcript of the

            5   Arraignment on March 14 , 2019 in the above - entitled matter of

            6   said videotaped proceedings as recorded .

            7

            8

            9
                                                    ~
                                                    JAYLEEN SEATON , CER 9041
                                                    Certified Electronic Reporter
           10                                       810- 985- 2042

           11

           12    DATED :   This 3rd day of April 2019 .

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23
.--~
           24

           25

                                                    13
